 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY R. TURNER,                                    1:18-cv-01574- DAD-GSA-PC

12                      Plaintiff,                         ORDER DENYING REQUEST FOR ORDER
                                                           TO SHOW CAUSE AND INITIATION OF
13          v.                                             SERVICE
                                                           (ECF No. 23.)
14   EDMUND G. BROWN, JR., et al.,
15                      Defendants.
16

17   I.     BACKGROUND
18          Anthony Turner (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis with
19   this civil rights case pursuant to 28 U.S.C. § 1983. Plaintiff filed the Complaint commencing this
20   action on October 12, 2018 at the United States District Court for the Northern District of
21   California. (ECF No. 1.) On November 13, 2018, Plaintiff’s case was transferred to this court.
22   (ECF No. 7.)
23          On March 10, 2019, Plaintiff filed a request for an order to show cause. (ECF No. 23.)
24   By this request, Plaintiff seeks an order initiating service upon the defendants.
25   II.    SCREENING AND SERVICE OF PROCESS
26           The court is required by law to screen complaints brought by prisoners seeking relief
27   against a governmental entity or officer or employee of a governmental entity, such as the instant
28   action brought pursuant to 42 U.S.C. ' 1983. 28 U.S.C. ' 1915A(a). The court must dismiss a

                                                       1
 1   complaint, or portion thereof, if the prisoner has raised claims that are legally Afrivolous or

 2   malicious,@ that fail to state a claim upon which relief may be granted, or that seek monetary

 3   relief from a defendant who is immune from such relief. 28 U.S.C. ' 1915A(b)(1),(2).

 4             With respect to service, the court will, sua sponte, direct the U.S. Marshal to serve the

 5   complaint only after the court has screened the complaint and determined that it contains

 6   cognizable claims for relief against the named defendant(s).

 7             Currently, Plaintiff’s Complaint awaits the court’initial screening and therefore it is not

 8   ready for service in this case. Thus, Plaintiff’s request shall be denied.

 9   III.      CONCLUSION

10             Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff=s request for an order to

11   show cause and for initiation of service, filed on March 10, 2019, is DENIED.

12
     IT IS SO ORDERED.
13

14          Dated:   May 14, 2019                            /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       2
